Citation Nr: 0214168	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  96-37 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for colon cancer on a 
radiation-presumptive basis. 

2.  Entitlement to service connection for colon cancer due to 
exposure to ionizing radiation in service on other than a 
radiation-presumptive basis.  

3.  Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation in service.  

4.  Entitlement to service connection for impotence due to 
exposure to ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active naval service from January 1945 to 
July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Philadelphia, 
Pennsylvania Regional Office and Insurance Center (RO) of the 
Department of Veterans Affairs (VA).  In April 1999, the 
appellant and his representative appeared at a hearing held 
at the RO before a Decision Review Officer.  A transcript of 
that hearing is of record.  

The appellant's hearing testimony and other documentary 
evidence have occasionally made reference to a claim seeking 
service connection for sterility due to exposure to ionizing 
radiation in service.  The RO does not appear to have 
adjudicated such a claim, so this matter is referred to the 
RO for further development and other action deemed 
appropriate.  

The claim for service connection for colon cancer on a 
radiation-presumptive basis is decided herein, while the 
other issues on appeal are addressed in the remand that 
follows the order section of this decision.  





FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant participated in the occupation of Nagasaki, 
Japan, by United States forces for one day between August 6, 
1945, and July 1, 1947.  

3.  Colon cancer was initially diagnosed in the appellant in 
1994.  


CONCLUSION OF LAW

The requirements for service connection for colon cancer on a 
radiation-presumptive basis have been met.  38 U.S.C.A. 
§§ 1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. 3.309(d) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

In addition, service connection may be granted for colon 
cancer on a presumptive basis if it becomes manifest in a 
radiation-exposed veteran at any time after service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307, 3.309 (2002).  

In this case, the veteran served aboard the U.S.S. MANATEE 
(AO 58) from June 21 to September 19, 1945; and on the U.S.S. 
AUCILLA (AO-56) from September 19, 1945 to May 4, 1945.  
According to official naval records, during the period of 
time the appellant was on board the U.S.S. MANATEE, the 
vessel never touched Japan.  However, official records 
indicate that the U.S.S. AUCILLA was at Sasebo, Japan, from 
late October to November 4, 1945.  Sasebo is approximately 
30 miles from Nagasaki.  

The appellant has consistently maintained, and also testified 
under oath, that while his ship was at Sasebo, he was 
detailed for one day to Nagasaki to serve on a clean-up crew.  
This is not the sort of information for which documentary 
confirmation can be expected.  However, the appellant's story 
is plausible and entirely consistent with the known facts of 
his naval service.  Accordingly, the Board has concluded that 
the appellant was a radiation-exposed veteran, as defined at 
38 C.F.R. § 3.309(d)(3)(i)(ii)&(vi) in that he performed 
official military duties within ten miles of the city limits 
of Nagasaki for at least one day.  

The record also shows that the veteran was diagnosed with 
colon cancer in 1994.  Therefore, he is entitled to service 
connection for the colon cancer on a radiation-presumptive 
basis.  


ORDER

Entitlement to service connection for colon cancer on a 
radiation-presumptive basis is granted.  


REMAND

Since the evidence establishes that the appellant was present 
in Sasebo, Japan, approximately 30 miles from Nagasaki, from 
late October to November 4, 1945; and that he was present in 
Nagasaki for one day during that time, further development 
under 38 C.F.R. § 3.311 is warranted before the Board decides 
the remaining issues on appeal, to include service connection 
for colon cancer due to exposure to ionizing radiation in 
service on other than a radiation-presumptive basis.  In this 
regard, the Board notes that the veteran's claim for service 
connection for colon cancer was filed long before the 
effective date of the amendment of 38 C.F.R. § 3.309(d), 
adding colon cancer to the list of diseases subject to 
presumptive service connection.

Accordingly, this appeal is REMANDED to the RO for the 
following actions:  

1.  The RO should request the veteran to 
cite or submit scientific or medical 
evidence that impotence is a disease that 
can be induced by exposure to ionizing 
radiation.  The veteran should also be 
told that if he is able to submit medical 
evidence, such as a statement from a 
physician, of a nexus between his claimed 
disabilities and his exposure to ionizing 
radiation in service, he should submit 
such evidence.

2.  With respect to the claims for 
service connection for skin cancer and 
colon cancer, and the claim for service 
for impotence if the veteran cites or 
submits medical or scientific evidence 
showing that impotence is a disease that 
can be induced by exposure to ionizing 
radiation, the RO should undertake 
appropriate further development under 
38 C.F.R. § 3.311, including obtaining a 
radiation dose estimate of the 
appellant's exposure to ionizing 
radiation based upon his presence at 
Sasebo, Japan, from late October to 
November 4, 1945, and his presence within 
the city of Nagasaki for one day at that 
time.  

3.  When all appropriate evidentiary 
development has been completed, the RO 
readjudicate the claims for service 
connection for skin cancer and impotence 
due to exposure in service to ionizing 
radiation, and the claim for service 
connection for colon cancer due to 
exposure to ionizing radiation in 
service, on other than a radiation-
presumptive basis.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished a supplemental statement 
of the case and provided an appropriate opportunity to 
respond.  In accordance with proper appellate procedures, the 
case should then be returned to the Board for further 
appellate consideration.  The appellant need take no further 
action until he is otherwise informed by the RO, but he may 
furnish additional evidence and/or argument on the remanded 
matters while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



